DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 	Claims 1, 2, 4-6, 8 and 9 are pending and being examined.

Response to Amendment
The previous rejections of Claim(s) 1, 2, 4-6, 8 and 9, under 35 U.S.C. 103 as obvious over US 2011/0230602 A1 to Nagai et al. (hereinafter Nagai) and in further view of Wacharawichanant et al., “Effect of particle sizes of zinc oxide on mechanical, thermal and morphological properties of polyoxymethylene/zinc oxide nanocomposites,” Polymer Testing, vol. 27, pp. 971-976 (2008), as cited by the Applicant in IDS dated 09/17/2019 (hereinafter Wach) and as evidenced by Sigma-Aldrich, “Zinc oxide, nanopower, < 100 nm particle size,” at https://www.sigmaaldrich.com/catalog/product/aldrich/544906?lang=en&region=US#, (2020), (hereinafter Sigma), are withdrawn in light of the Applicant’s amendment.
The previous rejections of Claim(s) 7 under 35 U.S.C. 103 as obvious over US 2011/0230602 A1 to Nagai and in further view of Wach, as applied to claim 1 above, and further in view of US 2006/0111473 A1 to Yuan et al. (hereinafter Yuan), are withdrawn in light of the Applicant’s amendment.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4-6, 8 and 9, is/are rejected under 35 U.S.C. 103 as obvious over US 2011/0230602 A1 to Nagai et al. (hereinafter Nagai), in further view of Wacharawichanant et al., “Effect of particle sizes of zinc oxide on mechanical, thermal and morphological properties of polyoxymethylene/zinc oxide nanocomposites,” Polymer Testing, vol. 27, pp. 971-976 (2008), as cited by the Applicant in IDS dated 09/17/2019 (hereinafter Wach), as evidenced by Sigma-Aldrich, “Zinc oxide, nanopower, < 100 nm particle size,” at https://www.sigmaaldrich.com/catalog/product/aldrich/544906?lang=en&region=US#, (2020), (hereinafter Sigma), and further in view of US 6,214,940 B1 to Imashiro et al. (hereinafter Imashiro).


Nagai does not explicitly teach the claimed total surface area and/or specific surface area of the zinc oxide. 
However, Wach teaches the effects of particle size of zinc oxide on mechanical, thermal and morphological properties of polyoxymethylene (i.e. polyacetal) for composites, (See abstract), which is in the same field of use as polyacetal composites as cited above in Nagai. Wach further teaches the used zinc oxide is a white powder with an average particle size of 71 nm, (ZnO71), (page 972, 2.1 Materials), which has a surface area range of 10-25 m2/g as evidenced by Sigma which teaches that ZnO having a particle size of <100nm will have a surface area range of 10-25 m2/g. (See Sigma, page 1), used in an amount of 0.5-8 wt% of the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amount of ZnO71 zinc oxide of Wach for the additive/filler in Nagai because Wach teaches the same field of use as polyacetal composites as cited above in Nagai and Wach further teaches the ZnO71 increases/improves Young modulus, stress at break, impact strength, and degradation temperature in the polyoxymethylene composite (page 973-975).
In regard to the claimed total surface area, using the above teachings, 0.1-8 wt% of ZnO, correlates to ~0.1-8.75 parts of zinc oxide per 100 parts of acetal, and the zinc oxide with a specific surface area of 10-25 m2/g, equates to a total surface area of ZnO range (mass x surface area) of 0.1-219 m2/g, which then correlates to a specific surface area of the composition per 100 parts of polyacetal  (i.e. SSA = (total surface area/mass)), of 0.1-219/100 or 0.001-2.19 m2/100 g of polyacetal, which overlaps and meets the claimed amount.
Nagai also teaches the composition can be used in the field of molded articles for automobile interior parts, building materials or mechanical parts with excellent chemical/fatigue resistance, thermal stability, mold pollution suppression, and mechanical strength, (para 2 and 68). Nagai further teaches that the composition can further include other known additives or fillers in amounts such as flame retardant (i.e. thermal), of 0-50 parts relative to 100 parts of the polyacetal resin, (para 136-138).
Nagai does not explicitly teach the carbodiimide compound or the oxazoline compound.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the polycarbodiimide compound of Imashiro as an additional additive in Nagai because Imashiro teaches the same field of polyacetal molded articles with excellent chemical/fatigue resistance, as cited above in Nagai, and Imashiro also teaches the polyacetal resin composition has better water resistance at high temperatures with the carbodiimide compound than when compared a composition without it. (col 8, ln 1-47).

Regarding claim 4, as cited above and incorporated herein, the combination of Nagai, Wach and Imashiro, teaches claim 1. 
Wach also teaches the zinc oxide which is substantially identical to the claimed zinc oxide. Thus, one skilled in the art would have reasonable expectation for the zinc oxide to have the claimed pH because it is substantially identical to the claimed zinc oxide compound. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 9 and 9, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, the new rejection includes the above Imashiro reference which teaches the carbodiimide compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766